Title: To George Washington from the German Battalion Officers, 26 April 1778 [letter not found]
From: German Battalion Officers
To: Washington, George

Letter not found: from the German Battalion Officers, c.26 April 1778. On 26 April, Alexander Hamilton wrote to James Mease: “By command of His Excellency, I inclose you a letter to him from the officers of the German batalion. There appears, by the representation, to be something particular in the circumstances of that batalion, with respect to cloathing, which deserves attention. You will do whatever can be done with propriety, to put them upon an equal footing with other regiments” (DLC:GW).